DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 FEB 2021 has been entered.

Response to Amendment
Examiner notes the amendment filed 24 FEB 2021.  The status of the claims is as follows:
Claims 1-3 and 7-12 are pending.
Claims 1 and 7 are amended.
Claims 4-6 and 13-15 are canceled.
The amendments to Claims 1 and 7 overcome the previous rejections under 35 U.S.C. 112; said rejections are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Miya ‘652 (U.S. PGPub 2009/0280652).
Claim 1 – Miya ‘652 teaches a film deposition method (Figure 1, 26, 27; PG 0125-127; PG 0216-0247; claims 22, 25-30) comprising steps of:
adsorbing a silicon-containing gas on a surface of a substrate, by supplying the silicon-containing gas to the surface of the substrate in a chamber (PG 0125, TMA; PG 0236, dichlorosilane substituted therefor);
supplying an ammonia-containing gas that contains ammonia gas but does not contain nitrogen gas to the surface of the substrate in the chamber, while activating the ammonia gas by a first plasma (PG 0126, ozone; PG 0236, ammonia substituted therefore; ammonia supplied as radicals necessitates plasma activation);
depositing a silicon nitride film by nitriding the silicon-containing gas adsorbed on the surface of the substrate with the ammonia gas in the chamber (Figure 26, PG 0216, 0219, 0223, 0226-0228, 0236-0237); and
modifying the silicon nitride film deposited on the surface of the substrate by supplying a treatment gas containing ammonia gas and nitrogen gas at a given ratio to the surface of the substrate (PG 0127, oxygen; PG 0241, ammonia / nitrogen plasma substituted therefor), while activating the ammonia gas and the nitrogen gas by a second plasma (PG 0241), the ammonia gas and the nitrogen gas being supplied from an outside of the chamber as a mixed gas (PG 0241, the plasma is a mixture of both gases).
Miya ‘652 does not expressly teach the claimed gas flow ratio.  However, Miya ‘652 teaches that a 6:1 nitrogen to ammonia flow ratio is suitable for the modification (“even if the mixing ratio is 6:1, there is an effect”).  The reference teaches the mixture generically, rendering a 1:1 ratio obvious, and teaches that 6:1 
Claim 2 – Miya ‘652 teaches the film deposition method according to claim 1, wherein the nitrogen gas flow rate is higher than the ammonia gas flow rate in the given ratio (PG 0241 renders obvious flow ratios where the nitrogen rate is higher than the ammonia gas rate; the ratio selection is obvious as per Claim 1). 
Claim 3 – Miya ‘652 teaches the film deposition method according to claim 2, wherein the nitrogen gas flow rate is at least twice as much as the ammonia gas flow rate in the given ratio (PG 0241 renders obvious flow ratios where the nitrogen rate is higher than the ammonia gas rate; the ratio selection is obvious as per Claim 1.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miya ‘652 as applied to claim 1 above, and further in view of Karakawa ‘218 (U.S. PGPub 2015/0031218).
Claim 8- Miya ‘652 teaches the film deposition method according to claim 1, but does not teach or suggest wherein the treatment gas further contains argon.  Karakawa ‘218 is drawn to plasma-assisted ALD (PAALD, PEALD) processes for the formation of silicon nitride films (Abstract).  After the formation of the silicon nitride film, post-treatment with a modifier gas is performed to improve the film quality of the nitride film (Abstract, PG 0119-0120).  This post-treatment may be performed with nitrogen, ammonia, argon, hydrogen, or mixtures thereof (PG 0119; PG 0193; Figure 14B Column 14 and PG 0206; from PG 0206, flow rates of 1200 SCCM argon, 900 SCCM nitrogen, .

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miya ‘652 as applied to claim 1 above, and further in view of Kato ‘549 (JP 2015-165549, original and machine translation previously supplied, citations from machine translation).
Claim 7 - Miya ‘652 teaches the film deposition method according to claim 1, but does not teach or suggest wherein the step of supplying the ammonia-containing gas includes a step of supplying argon and hydrogen in addition to the ammonia gas. Kato ‘549 teaches the formation of silicon nitride via ALD (PG 0002, 0012, 0070, Claims 4-11) and teaches that a plasma comprising ammonia, hydrogen, and argon is a suitable nitridation plasma for forming silicon nitride (PG 0122-0126).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Miya ‘652 to use argon and hydrogen in combination with nitrogen for the purpose of forming silicon nitride as suggested by Kato ‘549, as Miya ‘652 wants to form silicon nitride using ammonia plasmas and Kato 
Claim 9 - Miya ‘652 teaches the film deposition method according to claim 1, but does not teach or suggest wherein a position where the second plasma is generated is closer to the surface of the substrate than a position where the first plasma is generated.  Kato ‘549 is drawn to the formation of e.g. silicon nitride films (Abstract) using a turntable apparatus with different deposition and modification sections separated by purge gas curtains (Figures 1, 2, 4; Claims 1-3, 12-13, PG 0022-0027).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Miya ‘652 to use the apparatus of Kato ‘549 to perform its method, as Miya ‘652 is using PEALD to deposit silicon nitride on a substrate and Kato ‘549 teaches an apparatus shown to be suitable for depositing silicon nitride on a surface by PEALD means with comparable materials.  Kato ‘549 further discloses that its processing method has a first distance between its first plasma generation means and the substrate and a second, shorter, distance between its second plasma generation means and the substrate.
Claim 10 - Miya ‘652 / Kato ‘549 teaches the film deposition method according to claim 9, wherein the step of adsorbing the silicon-containing gas, the step of depositing the silicon nitride film, and the step of modifying the silicon nitride film are successively repeated to deposit the silicon nitride film to have a given thickness (Miya ‘652 PG 0239-0240, cleaning cycle performed after ALD cycle). 
Claim 11 – Miya ‘652 / Kato ‘549 teaches the film deposition method according to claim 10, further comprising the steps of:
supplying a purge gas to the surface of the substrate between the step of adsorbing the silicon-containing gas and the step of depositing the silicon nitride film (e.g. Miya ‘652 Figure 26, B2); and
supplying the purge gas to the surface of the substrate between the step of modifying the silicon nitride film and the step of adsorbing the silicon-containing gas (e,g, Miya ‘652 Figure 27, C2; PG 0239-0240, ALD cycle and cleaning cycle performed sequentially). 
Claim 12 – Miya ‘652 / Kato ‘549 teaches the film deposition method according to claim 11,
wherein the substrate is placed on a surface of a turntable provided in a process chamber (Kato ‘549 Figure 2, W1 placed on turntable 14 from PG 0081),
wherein above the turntable in the process chamber, a silicon-containing gas supply area, a first purge gas supply area, an ammonia-containing gas supply area, a treatment gas supply area, and a second purge gas supply area are successively provided along a rotational direction of the turntable (Kato ‘549 Figure 2, multiple plasma regions provided sequentially; PG 0079-0080, the number of plasma regions may be varied according to the needs of the process; PG 0091 teaches a purge gas supply area which surrounds the silicon-containing gas supply area; this means portions of the purge gas supply area are before and after the silicon-containing gas supply area as required by the claim), and
wherein the step of adsorbing the silicon-containing gas, the step of supplying the purge gas in the second purge gas supply area, the step of depositing the silicon nitride film, the step of modifying the silicon nitride film, and the step of supplying the purge gas in the first purge gas supply area are .

Response to Arguments
Applicant's arguments filed 24 FEB 2021 and not addressed specifically above have been fully considered but they are not persuasive.
Applicant argues (Page 6) that the ammonia and nitrogen gases are not supplied from an outside of the chamber as a mixed gas.  Examiner respectfully disagrees.  With reference to Miya ‘652 PG 0152, oxygen gas is supplied to the chamber through supply tube 232e; PG 0216 teaches the substitution of oxygen gas for a mixture of nitrogen and ammonia.  With regards to Figure 1, element 232e is clearly outside the reaction chamber 201; therefore, the mixture of ammonia and nitrogen is established outside the chamber as required by the claim.
Applicant argues (Page 6) that Claims 2-3 and 7-12 depend from an allowable Claim 1 and are allowable for at least that reason.  Examiner notes that at the present time, Claim 1 is not held allowable; therefore, Claims 2-3 and 7-12 cannot be held allowable on that basis alone.  Applicant has not raised a specific argument to any dependent claim; therefore, Examiner maintains the propriety of the rejections of the dependent claims for the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712